Case: 15-50930   Document: 00513874779   Page: 1   Date Filed: 02/14/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                              No. 15-50930                             FILED
                            Summary Calendar                    February 14, 2017
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JEREMY LEE MARTINEZ, also known as Jeremy Martinez,

                                         Defendant-Appellant

c/w No. 15-50931

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JEREMY LEE MARTINEZ,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:10-CR-34-1
                          USDC No. 7:08-CR-140-2
     Case: 15-50930      Document: 00513874779         Page: 2    Date Filed: 02/14/2017


                                     No. 15-50930
                                   c/w No. 15-50931

Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Jeremy Lee Martinez appeals the consecutive 10-month and 14-month
sentences he received upon revocation of his terms of supervised release. For
the first time on appeal, he contends that his sentences are procedurally and
substantively unreasonable. We review these newly raised arguments for
plain error only. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir.
2009). To establish plain error, Martinez must show a forfeited error that is
clear or obvious and that affects his substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court has
the discretion to correct the error but will do so only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. See id. at 135.
       Martinez raises two issues that he acknowledges are foreclosed by our
precedent, but presents them in order to preserve them for possible further
review. First, he challenges the requirement that a post-sentencing objection
is necessary to preserve an error for appellate review.               That argument is
foreclosed by our decision in Whitelaw, 580 F.3d at 260. Second, he argues that
a presumption of reasonableness should not be afforded to a consecutive,
within-guidelines revocation sentence because the policy statements in
U.S.S.G. § 7B1.1 lack an empirical basis, but concedes that the issue is
foreclosed by our decision in United States v. Mondragon-Santiago, 564 F.3d
357, 366 (5th Cir. 2009).
       Martinez also argues that the district court offered only a cursory
explanation for its sentences and argues that the district court failed to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-50930    Document: 00513874779    Page: 3   Date Filed: 02/14/2017


                                No. 15-50930
                              c/w No. 15-50931

consider the 18 U.S.C. § 3553(a) factors when imposing his sentences. He fails
to show any reversible plain error. See Puckett, 556 U.S. at 135.
      Because the revocation sentences fall within the advisory guidelines
range, little additional explanation was required. See United States v. Mares,
402 F.3d 511, 519 (5th Cir. 2005). The district court implicitly considered the
permissible § 3553(a) factors when it listened to Martinez’s arguments in
mitigation and the Government’s reminder that previous revocations of his
supervised release were based on the same reporting violations. See Whitelaw,
580 F.3d at 262-65. Moreover, Martinez cannot show that his substantial
rights were affected or that any error seriously affected the public reputation
of the proceedings as nothing in the record suggests that a more thorough
explanation would have resulted in lesser sentences. See id. at 264-65.
      Additionally, Martinez fails to show that the combined 24-month
sentence is substantively unreasonable. The district court had the discretion
to run his sentences consecutively. See id. at 260-61. Because each revocation
sentence falls within the advisory range and is consistent with the Guidelines’
policy regarding consecutive sentences, it is entitled to a presumption of
reasonableness. See U.S.S.G. § 7B1.4(a), (b)(1); U.S.S.G. § 7B1.3(f); see also
United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006). Martinez’s
argument that the total sentence is excessive and greater than necessary to
achieve the sentencing goals of § 3553(a) fails to rebut the presumption of
reasonableness attached to his sentence. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      AFFIRMED.




                                      3